      Case: 3:20-cv-00036-wmc Document #: 166 Filed: 07/27/21 Page 1 of 11


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


DASIA BANKS,

                      Plaintiff,                                     ORDER
       v.
                                                                  20-cv-36-wmc
BARABOO SCHOOL DISTRICT,

                      Defendant.



       Before the court is a set of discovery motions dating back to January. In a July 22, 2021

letter, plaintiff Dasia Banks asked for a status conference because the motions have not been

decided. Dkt. 165. In this order I am ruling on the motions that are within my purview,

deferring to Judge Conley on the parties’ more general discovery disputes and granting the

request to hold a status conference. The pending motions are listed by docket number:




       68: Defendant’s motion to amend briefing schedule

       Defendant Baraboo School District (BSD) filed this motion in January, 2021. In March

2021, the court re-set the schedule, see dkt. 161. As Banks observes, however, technically BSD’s

motion remains pending. It is denied as moot. As noted below, we probably are going to reset

the schedule again.




       94: Plaintiff’s motion for a protective order.

       This motion seeks court a court ruling on whether/how Banks may use documents

produced by a former BSD employee–Dr. Danielle Scott–at her deposition. BSD objects to

Scott even possessing these documents and it objects to any use of them in this lawsuit. In her
      Case: 3:20-cv-00036-wmc Document #: 166 Filed: 07/27/21 Page 2 of 11




motion, Banks asks that the court allow her to use these documents subject to suggested

restrictions.

        BSD had advised Banks that it views the disclosure of these documents to be a violation

of FERPA (and state law), and BSD has demanded that Banks destroy the documents. Banks

doesn’t want to do that; in order to obtain the court’s imprimatur on her use of these

documents, Banks has moved for an order allowing her to disclose to her expert witnesses the

documents produced by Scott, with all names redacted from the documents, disclosure limited

to attorneys’ eyes only (AEO) and an order that the documents be destroyed after this lawsuit

has concluded. Brief in support, dkt. 96.

        Scott, a third party formerly employed as BSD’s Title IX coordinator, provided a

relatively generic sworn statement to Banks’s legal team in November, 2020. See Dkt. 77. BSD

deposed Scott on January 22, 2021. BSD’s notice of deposition asked for production of

documents, but did not request BSD records, pupil records or records related to investigations.

At her deposition, Scott produced 11 reports of investigations she conducted between 2013 and

2017 while she was employed by BSD. The documents are listed in BSD’s opposition brief, dkt.

135 at 2-3. Scott testified at her deposition that she communicated with one of Banks’s

attorneys before her deposition to express her uncertainty whether she was permitted to disclose

her investigation reports with student names included; Scott testified that the attorney told her

that it was appropriate for her to disclose the investigation reports, including the students’

names, because there was a protective order in place in this lawsuit. See dkt. 135 at 3-4.1 Scott


        1
         Attorney Kinney has submitted a sworn declaration claiming otherwise. Attorney Kinney alleges
that when he and Scott conversed on January 19, 2021, she told him that “she had some materials with
confidential information” and “that was the extent of the specifics she shared with me during that
conversation.” Based on that, he told Scott that “there was a protective order mandating confidentiality,
so any document she produced would be protected by that confidentiality.” Dkt. 98 at ¶ 8.

                                                   2
      Case: 3:20-cv-00036-wmc Document #: 166 Filed: 07/27/21 Page 3 of 11




explained that she made copies of these reports before leaving BSD’s employment and she took

the copies with her. (BSD subsequently established that on Scott’s last day of work, she copied

her District Google Workspace Drive (which contained the reports at issue here) to her private

Google account. See dkts. 157-159.) BSD asserts that it was completely unaware that Scott had

copies of these reports and it did not know that she intended to produce them at her deposition.

          BSD argues that with the exception of one specified cover letter and report, it is

undisputed that all of the reports kept by Scott and disclosed by her at her deposition are

confidential pupil records under both Wisconsin law and federal law. BSD contends that Scott

was not entitled to maintain copies of these records after she left her position with BSD, so her

very possession of them was a violation of Wis. Stat. § 118.125(2)(d) and 34 C.F.R. §

99.31(a)(1)(i)(A). These same statutes forbid redistribution of confidential records to non-

employees, and federal law mandates parental consent prior to any disclosure to third parties.

Further contends BSD, Scott’s retention of these records violated BSD policies. See dkt. 135 at

7, n.3.

          Next, BSD contends that Scott’s production of these reports violated the protective order

entered by the court (dkt. 11 at 4-5, ¶ 5.a.), which Scott testified to having signed before she

was deposed. Taking Scott at her word, BSD also chastises Banks’s lawyer for telling her it was

okay to proceed as she did. It is difficult to reconcile the specificity of Scott’s testimony about

how she voiced her confidentiality concerns to Banks’s attorney with Attorney Kinney’s

declaration that their conversation was much vaguer than Scott recalls. I’m going to give

Attorney Kinney the benefit of the doubt as an officer of the court, but if the outcome of this




                                                  3
      Case: 3:20-cv-00036-wmc Document #: 166 Filed: 07/27/21 Page 4 of 11




motion was a closer call and this particular discrepancy mattered, then I would hold an

evidentiary hearing and make credibility determinations.

       BSD is not done: in its final argument, it responds to Banks’s suggestion that she be

allowed to retain and use redacted copies of the records by pointing out that “this Court has

already ruled that Plaintiff is not entitled to these records.” Dkt. 135 at 9, double-emphasis in

original.

       BSD is correct on every point. The fact that Banks’s attorneys view this information as

helpful to her case is not a ground to condone her use of it. Scott had no right to take these

records with her when she left BSD’s employ, she had no right to disclose them to anyone, ever,

and Banks had no right ever to see them, let alone to use them in this lawsuit.

       Banks expresses puzzlement at the notion that her lawyers should “destroy” the records

provided by Scott. Counsel should think of it as the equivalent of a privilege clawback. All of

these documents are docketed under seal and ex parte, see dkt. 134, so the record is made.

Anyone who needs to see them can. That does not include Banks’s legal team, which has no right

to keep “backup” copies when it never should have received these documents in the first place.

       Banks’s motion for a protective order is denied. Banks is ordered to destroy/delete/purge

all hard copies and ESI versions of the documents improperly disclosed by Scott. I am putting

a 10-day delay on this destruction order in the event that Banks chooses to appeal it.




       126: Defendant’s second petition for release of pupil records

       BSD has moved pursuant to 20 U.S.C. § 1232g for the release of more pupil records of

specific BSD students. See dkt. 126 at 2-3. Although the parties petitioned jointly for the first



                                               4
      Case: 3:20-cv-00036-wmc Document #: 166 Filed: 07/27/21 Page 5 of 11




set of disclosures, BSD proffers that Banks will not join this motion unless another student is

added whom Banks claims engaged in racially harassing behavior that Banks then reported to

Officer Pichler. According to BSD, Banks has incorrectly attributed remarks made by a different

student (with the same first name) to her requested add-on. BSD reports that the correct

student is on its disclosure list and that Banks never previously has identified her requested add-

on student as having engaged in racially harassing behavior toward Banks.

       In response, Banks does not actually oppose BSD’s petition; rather, she contends that

if BSD is allowed to petition for the release of more student records, then Banks should be

allowed to do so as well. Banks posits that there may be other students with relevant information

whose records also should be ordered released. She mentions her requested add-on student and

“the students [who] participated in Dr. Gorski’s equity audit and assessment of the BSD.” Dkt.

142 at 5. As for the add-on student, Banks states that she is “a classmate with information

regarding racial harassment and discrimination at the BSD.” Id. at 4. Because only BSD knows

the names of these students, Banks is not in a position to identify them. Id. at 5. The email

thread between the parties’ attorneys, dkt. 127-1, provides some context for this request, as does

this court’s September 25, 2020 order, dkt. 46, cited by both sides in their email exchange.

       In a reply letter, dkt. 145, BSD clarifies that its pending petition seeks production of

records only of students whom Banks has identified as having harassed her.

       At this point the court is going to issue the second petition as is.2 It will not include the

add-on student requested by Banks: Banks’s vague declaration that this student has information




       2
         BSD claims to have attached a draft order to its motion, see dkt. 126 at 4. It did not. If BSD
needs something more from the court than this order, then it should promptly submit its proposal.

                                                  5
      Case: 3:20-cv-00036-wmc Document #: 166 Filed: 07/27/21 Page 6 of 11




regarding racial harassment and discrimination at BSD does not suffice to put her confidential

student records in play. Further, neither Banks’s brief nor the January 2021 email exchange

refutes BSD’s claim that Banks has identified the wrong person. If Banks wants to obtain this

student’s records, then she will have to file what would be the third petition for disclosure.

       To the same effect, Banks is free to provide a more persuasive explanation why the

confidential records of students involved in the Gorski report are discoverable. The court is not

going to sign off on this without a more robust showing by Banks that this information is

relevant to her claim(s). At least from the court’s perspective, we are in a gray area here. Is

testimony from other students about a racially (and sexually) hostile atmosphere at the high

school relevant to Banks’s actual claims under Title VI and Title IX? Would the court admit

such evidence at trial? If so, then is Banks entitled to anything more than the names of these

students? It will be up to Banks in the first instance to make her case for additional disclosures.

       At this juncture in this lawsuit, it will be Judge Conley who will rule on Banks’s request

because his view of what is relevant and admissible is determinative. This dispute is a subset of

a broader issue raised in Banks’s July 22, 2021 letter to the court, dkt. 165. There, Banks

flagged Judge Conley’s March 1, 2021 order denying without prejudice Banks’s various requests

to allow additional depositions and to expand the scope of discovery. See dkt. 160 at 12. Duly

noted. Banks is going to have to file a new motion that updates the court on where she finds

herself with regard to discovery, where she wants to go with additional discovery, and why the

court should allow her to do so, almost certainly over BSD’s objection. After hearing from both

sides, Judge Conley will rule on this motion.




                                                6
Case: 3:20-cv-00036-wmc Document #: 166 Filed: 07/27/21 Page 7 of 11




                                 7
      Case: 3:20-cv-00036-wmc Document #: 166 Filed: 07/27/21 Page 8 of 11




       136: Plaintiff’s motion for order finding waiver of attorney-client privilege

       One set of facts that Banks intends to introduce at trial in support of her Title VI claim

is that BSD and its students understood that displaying the confederate flag (the confederate

battle flag) intimidated Black students; white BSD students nonetheless intentionally displayed

the confederate flag and related paraphernalia at school in order to harass Black students; BSD

was aware of this use of the confederate flag by white students; BSD did not ban the display of

the confederate flag by white students. Against this backdrop, Banks’s attorneys asked BSD

employees at their depositions why BSD did not ban the confederate flag; the witnesses

uniformly responded that they didn’t ban the flag based on advice of counsel. When Banks’s

attorneys asked the witnesses what BSD’s attorneys had advised, BSD’s attorneys invoked the

attorney-client privilege and directed the witnesses not to answer.

       The instant motion resulted. Banks claims that BSD has implicitly waived the privilege

by raising advice-of-counsel as a defense. In its response, BSD reports that it is not raising advice

of counsel as a defense and that it has never implicitly or explicitly waived its attorney client

privilege on this issue. See dkt. 156.

       Based on BSD’s announcement that it is not relying on advice of counsel as a defense to

Banks’s Title VI defense, there is no basis for the court to find a privilege waiver. It’s that simple.

Banks has not shown that BSD’s assertion of the privilege fails any of the eight requirements of

the Wigmore formulation employed by the Seventh Circuit and cited by Banks. See dkt. 136

at 29, citing United States v. Evans, 113 F.3d 1457, 1461 (7th Cir. 1997). Banks cannot

bootstrap a finding of waiver by raising this topic with BSD’s employees on her own. In this

situation, Banks has wielded the sword and BSD has defended with its shield. That’s the way



                                                  8
      Case: 3:20-cv-00036-wmc Document #: 166 Filed: 07/27/21 Page 9 of 11




it’s supposed to work. See Motorola Solutions, Inc. v. Hytera Communications Corp., 2018 WL

1804350 at *5 (N.D. Ill. 2018) (“the attorney-client privilege cannot at once be used as a shield

and a sword. But, while the sword stays sheathed, the privilege generally stands”), citations

omitted; see also United States v. Kmart Corp., 2017 WL 3034342 (S.D. Ill. 2017):

               Kmart is not wielding any swords in this case: Kmart has assured
               the Court on multiple occasions that it will not assert a good faith
               reliance on counsel defense at trial. It has not affirmatively placed
               its communication with counsel at issue in this case. Therefore,
               Kmart has not waived the attorney-client privilege. Accordingly,
               Relator’s motion to compel is DENIED.

               Id. at * 3, double emphasis in original.

       BSD’s decision not to ban the flag speaks for itself and if the court allows evidence on

this topic at trial, then BSD will not be allowed to explain why it made that decision unless

Banks raises the topic after receiving permission from the court to do so.3

       This circles back to the more general observation made above: the instant privilege waiver

dispute is just one skirmish in the parties’ much larger relevancy battle that will require a great

deal of guidance from Judge Conley, at the Rule 56 stage, in limine, or both. BSD touches on

this by citing to Judge Peterson’s opinion in Bowe v. Eau Claire Area School District, 2017 WL

1458822 (W.D. Wis. 2017). How and when Judge Conley wishes to engage in this exercise is

up to him.




       3
         But see Jankowski v. Dean Foods Co., 2019 WL 12528767 at *7 (N.D. Ill. 2019) (attorney-client
communications are not put in issue such that privilege would be waived merely because counsel’s advice
may have influenced a litigant’s state of mind and therefore is relevant to that state of mind)

                                                  9
     Case: 3:20-cv-00036-wmc Document #: 166 Filed: 07/27/21 Page 10 of 11




       That said, it’s hard to imagine that if the court were to grant the instant motion it would

result in the disclosure of anything useful to Banks or admissible at trial.4 First, as just noted,

the court will have to determine in limine whether the jury even will hear about BSD’s failure to

ban wearing the confederate flag. If BSD’s failure to ban is admissible, then BSD will be held

to its decision not to rely on advice of counsel. But what if Banks asks to open this door at trial

and Judge Conley lets her? How could knowing what BSD’s attorneys told BSD be helpful to

Banks at trial? Given how tangential this would be to the elements of a Title VI claim, it is

unlikely that the court would allow Banks to challenge or impeach at trial the accuracy of the

legal advice BSD received about banning the confederate flag. Further, even if we were to

assume, arguendo, that BSD received incorrect advice, how does that establish BSD’s deliberate

indifference? After all, clients ordinarily are entitled to rely on the advice they receive from their

attorneys, even if that advice turns out to be incorrect. See, e.g., Budnick v. Town of Carefree, 2006

WL 8440534, *10 (D. AZ. 2006); Roy v. County of Lexington, S.C., 141 F.3d 533, 548 (4th Cir.

1998); cf. Shrewsbury v. Williams, 439 F.Supp. 3d 765, 783 (W.D. Va. 2020).

       In any event, Banks’s motion to find a waiver of attorney-client privilege by BSD is

denied.




       Dkt. 165: Joint request for a status conference

       As Banks notes in her July 22 letter, time under the existing schedule is running short and

both parties are concerned. The court will hold a telephonic status conference to address these

concerns. The court is willing to provide relief from the current deadlines; whether we are in a


       4
          To be clear, I am denying their motion because BSD has properly asserted and has not waived
the attorney-client privilege. Period.

                                                 10
     Case: 3:20-cv-00036-wmc Document #: 166 Filed: 07/27/21 Page 11 of 11




position at this juncture to set a new, firm schedule is debatable. The parties should be prepared

to discuss this with the court at the hearing.




                                            ORDER

       IT IS ORDERED that:

       (1)     Defendant’s motion to amend the briefing schedule, dkt. 68, is
               DENIED as moot.

       (2)     Plaintiff’s motion for a protective order, dkt. 94, is DENIED. Not
               later than August 6, 2021 plaintiff shall destroy/delete/purge all
               hard copies and ESI versions of the documents improperly
               disclosed by Scott.

       (3)     Defendant’s second petition for release of pupil records, dkt. 126,
               is GRANTED. Defendant may release and disclose the records
               specified for the students identified in its motion at pp. 2-3.

        (4)    Plaintiff’s motion for order finding waiver of attorney-client
               privilege, 136, is DENIED.

       (5)     The parties’ request for a telephonic status conference, dkt. 165,
               is GRANTED. The Clerk of Court is directed to schedule the call.


               Entered this 27th day of July, 2021.

                                                      BY THE COURT:

                                                      /s/
                                                      _______________________
                                                      STEPHEN L. CROCKER
                                                      Magistrate Judge




                                                 11
